                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :

                     v.                       : MAGISTRATE NO.           20-MJ-1000

PETER FRATUS                                  :


               GOVERNMENT'S MOTION FOR PRETRIAL DETENTION

       On June 6, 2020, PETER FRATUS threatened the life of the Philadelphia Police

Commissioner using vile, racist, and misogynistic language. He has a long history of assaulting

and threatening law enforcement officers, political figures, and other individuals based on their

gender, religion, or race. At the time of the June 6, 2020 threat, he was on probation for

assaulting and threatening to kill law enforcement officers near his home in Massachusetts.

Because no condition or combination of conditions will reasonably assure the defendant's

appearance as required and/or the safety of the community, the government moves pursuant to

18 U.S.C. '' 3142(e) and (f) for a detention hearing and pretrial detention of the defendant.

I.     THE FACTS

       A.      Charged Conduct

       On or about June 6, 2020, at approximately 11:18 p.m. and 11:19 p.m., an individual,

later identified as PETER FRATUS, sent two emails to the Philadelphia Police Commissioner

email address. Both emails were sent from email address “617slave2btrained@gmail.com” with

the username “Kevin Johnson”. The first email contained subject “Answer the phone” with

body “Calling the police now for an emergency. No answer. Dirty n*****! Find a n***** hang a

n*****. Jews into the ovens!!!” The second email contained subject “Find a n***** kill a
n*****” with body “Where does police chief live?” 1

            The header information of both emails showed that the emails were sent from an iPhone

with IOS 13.5.1 and that both emails were sent from Comcast IP address 174.63.29.163.          Upon

investigation, IP address 174.63.29.163 resolved to Comcast Cable Communications in

Barnstable, MA. The email address “617slave2btrained@gmail.com” was associated with two

Skype accounts: (a) User Name: live:617slave2btrained, Display Name: 617slave2btrained and

(b) User Name: stupidc***617, Display Name: Stupid C***.

            Based upon subscriber information obtained from Comcast and Apple, on June 8, 2020,

FBI agents, Massachusetts State Police officers, and local police officers interviewed PETER

FRATUS at his home in West Dennis, Massachusetts. Prior to the interview, the Massachusetts

State Police advised the FBI that FRATUS had been threatening a Massachusetts law

enforcement official by, inter alia, leaving voicemails on her phone during which he allegedly

threatened to slit her throat. During the June 8, 2020 interview, Fratus initially denied sending

the threatening e-mails. He later admitted in that interview that he sent the threatening

messages to the Philadelphia Police Commissioner and the Massachusetts law enforcement

official.     FRATUS further admitted that he “crossed the line.”

            B.     Prior Conduct

            Upon further investigation, the threats made to the Philadelphia Police Commissioner

were not an isolated incident, but part of a knowing and intentional pattern of threatening,

assaultive, racist, and misogynistic behavior on the part of PETER FRATUS. The victims of his



1     In order not to propagate FRATUS’s vile, racist, and misogynistic ideology, the
government has redacted certain words with asterisks throughout this pleading. To be sure,
FRATUS did not use any asterisks in his messages.

                                                  -2-
threats and assaults were often law enforcement officers, political figures, and persons apparently

targeted because of their race, gender or religion.

                1.      March 9, 2019 Assault on a Law Enforcement Officer

        On March 9, 2019, police officers with the Dennis Police Department arrived at a store in

West Dennis, Massachusetts. A store employee had reported that a male, later identified as

PETER FRATUS, walked into the store, took a towel for sale, wiped his bloody hands on the

towel, and then left it on the counter.

        When police officers approached FRATUS to investigate, FRATUS became belligerent

towards the officers. The officers asked from where the blood on his hands came. FRATUS

replied that he was just in a fight and punched someone. When the police officers advised

FRATUS that he was not free to leave, FRATUS replied, “go f*** yourself” and other profanity-

laced phrases. FRATUS kicked both officers and drove his hip into the left leg of one officer

while the officers tried to arrest him.

        During the ride to the police station, FRATUS became belligerent again. FRATUS

stated that he hated cops and he was glad Sean Gannon was shot in the face and killed. 2

FRATUS then stated to the officer, “In two days that will be you. You'll be f***ing dead. So will

your wife and kids. Shot in the face." The officer asked FRATUS if he was threatening his

family, and FRATUS stated, "You'll see. You'll be f***ing dead. Just wait."

        When FRATUS complained that he was injured during arrest, the officers transported

him to the hospital for evaluation.   During transportation to the hospital, FRATUS told the




2        Sean Gannon was a police officer in Yarmouth, Massachusetts who was shot in the face
and killed while attempting to serve a warrant on April 12, 2018.

                                                 -3-
officers that he was going to rape their wives and children.   FRATUS also stated that the

officer’s bullet proof vest was not enough to save his life and that he would be dead soon.

While a doctor was examining him at the hospital, FRATUS struck one officer and attempted to

grab an officer’s firearm.

       After returning to the police station, FRATUS began smashing his head on the cell door,

causing his head to bleed. While at the police station, FRATUS continued to reference the

death of Officer Gannon. FRATUS indicated that he was somehow responsible for Officer

Gannon’s death and told the attending officer that he would be the next one killed.

       FRATUS pleaded guilty to assaulting a law enforcement officer and related charges.

The court sentenced him to 90 days in jail and 18 months’ probation.

               2.      July 10, 2018 Threats to an African-American Congresswoman

       On July 5, 2018, PETER FRATUS left a two minute voicemail on the phone of an

African-American Congresswoman. During the phone call, FRATUS said that the

Congresswoman (whom he referred to as a “dumb f***ing n*****”) should be careful where she

goes to eat because “maybe she will be assaulted.” FRATUS said that “you are all a bunch of

dumb n*****s who were brought here on slave ships, you should be grateful for it, stop being

unacceptable and ungrateful, before you guys get whipped again, or maybe we will just have to

f***king put you in the f***ing ropes where you belong.” FRATUS continued that the

Congresswoman should shut her mouth and get in her place or “we will start lynching n*****s

again.” FRATUS said that the Congresswoman should shut her mouth or “go back to Africa

where you f***ing belong.” FRATUS then explained that he was going to “resist” the

Congresswoman, “we’re going to resist to her f***ing face, we’re going to resist to her home,



                                               -4-
we’re going to resist to her children, we’re going to resist to every f***ing n***** we see, until

they start hanging from f***ing trees where you all belong, lynching has come back.” FRATUS

concluded, “Look forward to those nooses hanging from the trees, you dumb f***ing n*****s.”

               3.      February 9, 2017 Threats to an Islamic cultural center

       On February 9, 2017, PETER FRATUS left two voicemails with an Islamic cultural

center. FRATUS used the same phone number as he used to threaten the Congresswoman.

       In the first voicemail, FRATUS identified himself as a “concerned American” and left a

message for the “dirty muslims,” “sand n*****s,” and “desert monkeys.” FRATUS stated that

Islam was a “child molesting f***ing cult” whose members “molest little boys.” FRATUS then

threatened, “you won’t be here for long” because “everyone is coming for you.” FRATUS

further threatened, “you all are going to burn, we are coming for you, ok, you, your children,

your parents, you dirty terrorist scum.” FRATUS also stated “get on your f***ing knees and

bow to Mecca because we are about to blow that shit up too, bitch, you and your f***ing

foundation.   You won’t be here much longer.” FRATUS concluded by saying, “you f***ing

scum sucking c***.”

       In the second message, FRATUS stated, “just remember when you kneel down on your

knees where you belong . . . you are kneeling down to the white man . . . .” FRATUS

continued, “you are not pointing to the east, you are pointing to our d*****, because . . . you

Arab women need them in your mouth.” FRATUS commented, “don’t make us grab you by the

p****, like your men do.”



               4.      April 2016 Threats to Palestinian-American Businessman and Police



                                               -5-
       On April 7, 2016, PETER FRATUS walked into a business in Massachusetts owned by a

Palestinian-American businessman. FRATUS accused the businessman of being a terrorist.

FRATUS then pointed to an African-American customer and told him that he was responsible

for bringing all the drugs onto Cape Cod because he was black. When FRATUS pushed another

customer, employees escorted FRATUS outside and held him down until police could arrive.

       Police officers placed FRATUS under arrest and took him to a hospital for evaluation of

his injured ankle. When FRATUS arrived at the hospital, he became belligerent towards the

police officers. FRATUS told the attending officers “you are a f***ing asshole” and noted that

“everyone wants to kill police.” When a nurse told FRATUS to keep his voice down because

there were other patients and children nearby, FRATUS replied, “You are a f***ing idiot.”

When hospital personnel tried to move him to a private room, FRATUS flailed his arms to try to

prevent them from moving him.

       FRATUS was convicted of disorderly conduct at trial and sentenced to a fine.

               5.      September 2015 Attacks on Homeless People

       On September 26, 2015, Boston Police Officers responded to an assault and battery in

progress in the area of Summer and Otis Streets in Boston. According to the police report,

PETER FRATUS was walking down Summer Street yelling obscenities and racial slurs to the

homeless people in the area. FRATUS then attacked one homeless man by punching him in the

head and knocking him to the ground. Once the victim was on the ground, FRATUS began to

kick the victim in the head. FRATUS continued to kick the victim in the head until a bystander

who was walking to work intervened and pulling him off the victim.        FRATUS then followed

the bystander, stated “let’s do this,” and then attacked the bystander.



                                                -6-
               6.     September 2011 Assault on an African-American Woman

       On September 5, 2011, Boston police officers arrested PETER FRATUS for assaulting an

African-American female. According to the police report, a witness observed PETER FRATUS

chase the victim down the street while the victim was screaming and crying. The victim

frantically asked a bystander to use her phone to call the police because FRATUS was attacking

her. The victim reported to police that FRATUS punched her multiple times, kicked her in the

back, and pulled out her hair extensions. The victim was transported to this hospital for

treatment.

               7.     September 2005 Assault on a MBTA Inspector

       On September 8, 2005, PETER FRATUS attempted to gain access to a Massachusetts

Bay Transportation Authority (MBTA) train station without paying the fare. According to the

police report, when confronted by an MBTA inspector, FRATUS struck the inspector multiple

times. The inspector sustained injuries to his head, back, right arm, and right leg. When an

ambulance arrived, the police officers reported that FRATUS became “combative and

belligerent” with the emergency medical technicians.

               8.     Other Criminal Record

       In addition, FRATUS also has the following prior convictions:

       2009 – DUI and driving with a suspended license

       2009 – Receiving stolen property (felony)




                                              -7-
II.     CHARGES

        As a result of his June 6, 2020 threats to the Philadelphia Police Commissioner, FRATUS

is currently charged with a violation of Title 18, United States Code, Section 875(c) for sending

interstate threatening communications.     The maximum punishment for this offense is five years

in prison, three years’ supervised release, a $250,000 fine, and a $100 special assessment. The

government’s investigation continues and additional charges either in this district or elsewhere

are possible.

        At time of the instant offense, PETER FRATUS was on probation for the March 2019

assault on a law enforcement officer conviction.     According to his probation officer, a violation

report is pending.

III.    CONCLUSION

        When all these factors are viewed in light that the defendant committed this offense while

on probation for assaulting a police officer, it is clear that no condition or combination of

conditions will reasonably assure the presence of the defendant as required and/or the safety of

the community.       The government respectfully submits that its Motion for Defendant's Pretrial

Detention should be granted.

                                                Respectfully submitted,

                                                William M. McSwain
                                                United States Attorney


                                                       /s/ Robert J. Livermore
                                                Robert J. Livermore
                                                Assistant United States Attorney




                                                 -8-
                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              :

       v.                                             :           MAGISTRATE NO. 20-1000

PETER FRATUS                                          :


                               PRETRIAL DETENTION ORDER

                AND NOW, this           day of June, 2020, after an evidentiary hearing and

argument of counsel for the government and the defendant, the Court finds that:

                 (a)    the government has proved by a preponderance of the evidence that no

                        condition or combination of conditions will reasonably assure the

                        appearance of the defendant as required; and

                (b)     the government has proved by clear and convincing evidence that no

                        condition or combination of conditions will reasonably assure the safety of

                        other persons and the community, as required by Title 18, United States

                        Code, Section 3142(e).

                The Court makes the following findings of fact:

                This case is appropriate for detention under Title 18, United States Code, Section

3142(e) because:

                1.      There is probable cause to believe that the defendant has violated 18

U.S.C. ' 875(c) for sending threatening communications to the Philadelphia Police

Commissioner.

                2.      The evidence in this case is strong. The defendant admitted sending the
threatening e-mails.

               3.      The defendant has a history of threatening and assaultive conduct. At the

time of this incident, he was on probation for assaulting a police officer.

               4.      The strength and nature of the case against the defendant, and the

defendant’s history of violence establishes the defendant's danger to the community and

increases the high risk that the defendant will not appear as required by the Court.

               Therefore, IT IS ORDERED that the defendant be committed to the custody of

the Attorney General for confinement in a correction facility separate, to the extent practicable,

from persons awaiting or serving sentences or being held in custody pending appeal; that the

defendant be afforded reasonable opportunity for private consultation with counsel; and that, on

order of a Court of the United States, or on request of an attorney for the government, the person

in charge of the corrections facility in which the defendant is confined deliver the defendant to a

United States Marshal for the purpose of an appearance in connection with a court proceeding.

                                              BY THE COURT:



                                              ___________________________________
                                              HONORABLE
                                              United States Magistrate Judge




                                                -2-
                                 CERTIFICATE OF SERVICE

               A copy of the government’s motion for pretrial detention will be served upon

defense counsel after the entry of appearance.




                                                    /s/ Robert J. Livermore
                                             Robert J. Livermore
                                             Assistant United States Attorney


Date: June 17, 2020




                                                 -3-
